DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, & 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (JP2014160888), as cited by applicant.
As per claim 1:
Komatsu et al. disclose in Figs. 6-8:
An acoustic wave filter (Fig. 6, para [0028]) with a transverse spurious mode for increasing filter skirt steepness (paras [0004] & [0009], wherein the resonator operates in an SH mode (a known transverse mode), such that the spurious component is a transverse spurious mode), the acoustic wave filter comprising: 
a plurality of series acoustic wave resonators (as seen In Fig. 6) including a first series acoustic wave resonator (series arm resonator 11a), 
the first series acoustic wave resonator configured to concentrate a transverse spurious mode at a frequency (para [0035]); 
and a plurality of shunt acoustic wave resonators (as seen in Fig. 6), the plurality of series acoustic wave resonators and the plurality of shunt acoustic wave resonators together arranged to filter a radio frequency signal (being a filter), 
and the transverse spurious mode of the first series acoustic wave resonator configured to increase steepness of a skirt of the acoustic wave filter (para [0035]).

	As per claim 7:
Komatsu et al. disclose in Figs. 6-8:
the first series acoustic wave resonator does not include a piston mode structure (No piston mode structures are shown in Komatsu).

	As per claim 9:
	Komatsu et al. discloses in Figs. 6-8:
the frequency is above a resonant frequency of the first series acoustic wave resonator (spurious component is shifted around anti-resonant frequency, para [0035]), 
and the skirt of the acoustic wave filter is above a pass band of the acoustic wave filter (as seen in Figs. 7-8).

	As per claim 10:
	Komatsu et al. discloses:
the first series acoustic wave resonator is a temperature compensated surface acoustic wave resonator (para [0017]).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 15, 16, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (JP2014160888), as cited by applicant, and further in view of Yokoyama et al. (US PGPub 20170093372)
As per claim 2:
Komatsu et al. discloses:
the first series acoustic wave resonator includes an interdigital transducer electrode and is configured to generate an acoustic wave having a wavelength of λ (para [0014]),
Komatsu et al. does not disclose:
the interdigital transducer electrode having an aperture of less than 10λ.
	Yokoyama discloses in Figs. 8-9:
An acoustic resonator comprising an interdigital transducer electrode, in which the length of the aperture (overlap width region L1) is less than 10λ (para [0051]) to provide the benefit of adjusting the distance of the spurious transverse mode from the resonant frequency (para [0052]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the spurious transverse mode of Komatsu et al. by adjusting the aperture length of the first resonator to be less than 10λ as taught by Yokoyama to provide the benefit of moving the spurious transverse mode to increase skirt steepness, as taught by Komatsu et al. (para [0035]).

	As per claim 3:
	Komatsu et al. does not disclose:
		the aperture is less than 7λ.
	Yokoyama discloses that the aperture is less than 7λ (para [0051]).
	As a consequence of the combination of claim 2, the aperture is less than 7λ.

	As per claims 4 & 19:
	Komatsu et al. does not disclose:
		the aperture is at least 1λ.
	Yokoyama discloses that the aperture is at least 1λ (range includes less than 7λ).
	As a consequence of the combination of claim 2, the aperture is at least 1λ.

	As per claim 5:
	Komatsu et al. discloses in Fig. 6:
the plurality of series acoustic wave resonators includes additional series acoustic wave resonators having respective interdigital transducer electrodes 
Komatsu et al. does not disclose:
the plurality of series acoustic wave resonators includes additional series acoustic wave resonators having respective interdigital transducer electrodes having apertures of less than 10λ.
	Yokoyama discloses in Fig. 9 that the change in the spurious response decreases above 7λ.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the additional series acoustic wave resonators of Komatsu et al. to have interdigital transducer electrodes having apertures of less than 10λ, so as to provide the benefit of controlling the location of spurious modes within the filter as taught by Yokoyama et al. (para [0053]).

	As per claim 15:
	Komatsu et al. disclose in Figs. 6-8:
An acoustic wave filter (Fig. 6, para [0028]) with a transverse spurious mode for increasing skirt steepness  (paras [0004] & [0009], wherein the resonator operates in an SH mode (a known transverse mode), such that the spurious component is a transverse spurious mode), 
the acoustic wave filter comprising a plurality of acoustic wave resonators (as seen in Fig. 6)30SKYWRKS.986APATENT configured to filter a radio frequency signal,
 the plurality of acoustic wave resonators including a first acoustic wave resonator (series arm resonator 11a) that includes an interdigital transducer electrode and configured to generate an acoustic wave having a wavelength of λ (para [0014]), and the transverse spurious mode of the first acoustic wave resonator configured to increase steepness of a skirt of the acoustic wave filter (para [0035]).
		Komatsu does not disclose:
the interdigital transducer electrode having an aperture of less than 10λ to concentrate a transverse spurious mode at a frequency.
Yokoyama discloses in Figs. 8-9:
An acoustic resonator comprising an interdigital transducer electrode, in which the length of the aperture (overlap width region L1) is less than 10λ (para [0051]) to provide the benefit of adjusting the distance of the spurious transverse mode from the resonant frequency (para [0052]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the spurious transverse mode of Komatsu et al. by adjusting the aperture length of the first resonator to be less than 10λ as taught by Yokoyama to provide the benefit of moving the spurious transverse mode to increase skirt steepness, as taught by Komatsu et al. (para [0035]).

	As per claim 16:
	Komatsu et al. discloses:
the plurality of acoustic wave resonators include a plurality of series acoustic wave resonators and a plurality of shunt acoustic wave resonators, and the plurality of series acoustic wave resonators include the first acoustic wave resonator (series arm resonator 11a, para [0035]).

	As per claim 20:
	Komatsu et al. discloses in Figs. 6-8:
the frequency is above a resonant frequency of the first series acoustic wave resonator (spurious component is shifted around anti-resonant frequency, para [0035]), 
and the skirt of the acoustic wave filter is above a pass band of the acoustic wave filter (as seen in Figs. 7-8).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (JP2014160888), as cited by applicant, and further in view of Yokoyama et al. (US PGPub 20170093372) and Komiyama et al. (US PGPub 20190356297).
As per claim 8:
Komatsu et al. does not disclose:
the plurality of shunt acoustic wave resonators each include an interdigital transducer electrode having an aperture that is greater 29SKYWRKS.986APATENT than an aperture of an interdigital transducer electrode of the first series acoustic wave resonator.
	Yokoyama discloses in Figs. 8-9:
An acoustic resonator comprising an interdigital transducer electrode, in which the length of the aperture (overlap width region L1) is less than 10λ (para [0051]) to provide the benefit of adjusting the distance of the spurious transverse mode from the resonant frequency (para [0052]).
Komiyama et al. discloses that art-known aperture lengths for resonators in a ladder filter may be in the range 25λ, with adjustments appropriately made for desired filter characteristics (paras [0042-0049]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the spurious transverse mode of Komatsu et al. by adjusting the aperture length of the first resonator to be less than 10λ as taught by Yokoyama to provide the benefit of moving the spurious transverse mode to increase skirt steepness, as taught by Komatsu et al. (para [0035]).
	It would have been further obvious for the shunt acoustic wave resonators of the filter of the resultant combination to be a typical aperture length as known in the art, such as 25λ, as the shunt acoustic wave resonators do not feature adjustments for a transverse spurious component, which is only applied to the first acoustic resonator, and known in the art dimension ranges would be expected to be used by the other resonators to provide the benefit of known filter behavior as taught by Komiyama et al.
As a consequence of the combination, the plurality of shunt acoustic wave resonators each include an interdigital transducer electrode having an aperture that is greater than the aperture of the interdigital transducer electrode of the first series acoustic wave resonator (25λ vs <7λ).

Claims 6 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Komatsu et al. (JP2014160888), as cited by applicant, and further in view of Yokoyama et al. (US PGPub 20170093372) as applied to claims 2 & 15 above, and further in view of Komiyama et al. (US PGPub 20190356297).
The resultant combination discloses the limitations of claims 2 & 15, as rejected above.
As per claim 6:
The resultant combination does not disclose:
the plurality of shunt acoustic wave resonators each include an interdigital transducer electrode having an aperture of at least 15 λ and no greater than 30 λ.
Komiyama et al. discloses that art-known aperture lengths for resonators in a ladder filter may be in the range 25λ, with adjustments appropriately made for desired filter characteristics (paras [0042-0049]).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the shunt acoustic wave resonators of the filter of the resultant combination to be a typical aperture length as known in the art, such as 25λ, as the shunt acoustic wave resonators do not feature adjustments for a transverse spurious component, which is only applied to the first acoustic resonator, and known in the art dimension ranges would be expected to be used by the other resonators to provide the benefit of known filter behavior as taught by Komiyama et al.
As a consequence of the combination, the plurality of shunt acoustic wave resonators each include an interdigital transducer electrode having an aperture of at least 15 λ and no greater than 30 λ.

As per claim 17:
The resultant combination does not disclose:
the plurality of shunt acoustic wave resonators each include an interdigital transducer electrode having an aperture that is greater than the aperture of the interdigital transducer electrode of the first series acoustic wave resonator.
Komiyama et al. discloses that art-known aperture lengths for resonators in a ladder filter may be in the range 25λ, with adjustments appropriately made for desired filter characteristics (paras [0042-0049]).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the shunt acoustic wave resonators of the filter of the resultant combination to be a typical aperture length as known in the art, such as 25λ, as the shunt acoustic wave resonators do not feature adjustments for a transverse spurious component, which is only applied to the first acoustic resonator, and known in the art dimension ranges would be expected to be used by the other resonators to provide the benefit of known filter behavior as taught by Komiyama et al.
As a consequence of the combination, the plurality of shunt acoustic wave resonators each include an interdigital transducer electrode having an aperture that is greater than the aperture of the interdigital transducer electrode of the first series acoustic wave resonator (25λ vs <7λ).

Allowable Subject Matter
Claims 11-14 are allowed.
Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance and allowable subject matter:
The reference of Komatsu et al. was the sole reference disclosing the use of a transverse spurious mode to increase a skirt steepness, and as such only provided for the use of the transverse spurious mode of a series resonator. The use of the transverse spurious mode of a parallel resonator to increase skirt steepness was not found in the prior art nor was it made obvious by the prior art, such that claims featuring such a limitation (Claims 11-14 & 18) overcome the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843